DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicant argues neither Vilc nor Miyamoto disclose improved electrical properties in high voltage applications and thus fail to disclose the limitation, “wherein the capacitor exhibits a breakdown voltage of about 85 volts or more”.  The examiner disagrees with applicant.  Vilc disclose improved electrical properties in high voltage applications including wherein the capacitor exhibits a breakdown voltage of about 85 volts or more (see [0067]).  Applicant’s arguments with respect to the rejections based on Zednicek and Uher have been considered but are moot because the new ground of rejection does not rely on Zednicek nor Uher for any teaching or matter specifically challenged in the argument.  All claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilc et al. (US 2015/0170844) in view of Miyamoto et al. (US 2018/0244838).
In regards to claim 1,
Vilc ‘844 discloses a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body ([0050]) that is formed from a powder having a specific charge of from about 10,000 µF*V/g to 70,000 µF*V/g ([0048] & [0074]); 
a dielectric oxide layer that overlies the anode body formed by anodically oxidizing the sintered porous anode body ([0054]); 
a solid electrolyte that overlies the dielectric ([0043]), wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units ([0016-0026]); 
wherein the solid electrolyte contains at least one inner layer that includes the conductive polymer ([0043]), wherein the at least one inner layer directly overlies the dielectric oxide layer ([0043]); and 
an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles ([0043-0046);
wherein the capacitor exhibits a capacitance recovery of about 90% or more ([0068]), and wherein the capacitor exhibits a breakdown voltage of about 85 volts or more ([0067]).  Vilc ‘844 fails to explicitly disclose wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):
  
    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing.

Miyamoto ‘838 discloses a solid electrolytic capacitor ([0121]) wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):
  
    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing ([0009-0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in the inner layer of Vilc ‘844 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 2,
Vilc ‘844 fails to explicitly disclose wherein R is an alkyl group.

Miyamoto ‘838 discloses wherein R is an alkyl group ([0009-0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Vilc ‘844 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 3,
Vilc ‘844 fails to explicitly disclose X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group.

Miyamoto ‘838 discloses X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Vilc ‘844 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 4,
Vilc ‘844 fails to explicitly disclose wherein Y1 and Y2 are O.

Miyamoto ‘838 discloses wherein Y1 and Y2 are O ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Vilc ‘844 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5,
Vilc ‘844 fails to explicitly disclose wherein X5 is ethylene.

Miyamoto ‘838 discloses wherein X5 is ethylene ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Vilc ‘844 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 8,
Vilc ‘844 further discloses wherein the solid electrolyte contains at least outer layer ([0045]).  

In regards to claim 9,
Vilc ‘844 further discloses wherein the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer ([0030]).  

In regards to claim 10,
Vilc ‘844 further discloses wherein the outer layer contains a hydroxyl-functional nonionic polymer ([0038]).  

In regards to claim 11,
Vilc ‘844 further discloses wherein the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion ([0030]).  

In regards to claim 12,
Vilc ‘844 further discloses wherein the external polymer coating further comprises a crosslinking agent ([0032]).  

In regards to claim 13,
Vilc ‘844 further discloses wherein the conductive polymer particles have an average size of from about 80 to about 600 nanometers ([0045]).  

In regards to claim 14,
Vilc ‘844 further discloses further comprising an anode43AVX-886A (911) lead (16 – fig. 1; [0061]) extending from the capacitor element.  

In regards to claim 15,
Vilc ‘844 further discloses further comprising an anode termination (62 – fig. 1; [0061]) that is in electrical contact with the anode lead and a cathode termination (72 – fig. 1; [0061]) that is in electrical connection with the solid electrolyte.  

In regards to claim 16,
Vilc ‘844 further discloses further comprising a housing (28 – fig. 1) within which the capacitor element is enclosed ([0065]).  

In regards to claim 17,
Vilc ‘844 further discloses wherein the housing is formed from a resinous material that encapsulates the capacitor element ([0065]).  

In regards to claim 19,
Vilc ‘844 further discloses wherein the anode body includes tantalum ([0048] & [0074]).  

In regards to claim 20,
Vilc ‘844 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0075] & [0062]).  

Claim(s) 7 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilc ‘844 and Miyamoto ‘838 as applied to claim 16 above, and further in view of Petrzilek et al. (US 2016/0351338).
In regards to claim 7,
Vilc '844 as modified by Miyamoto ‘838 fails to explicitly disclose wherein the inner layer is generally free of an extrinsically conductive polymer.

Petrzilek ‘338 discloses wherein the inner layer is generally free of an extrinsically conductive polymer ([0056]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner layer of Vilc ‘844 as modified by Miyamoto ‘838 to be free of extrinsically conductive polymer as taught by Petrzilek ‘338 to obtain a capacitor with good performance under dry conditions.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 18,
Vilc '844 as modified by Miyamoto ‘838 fails to disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere.

Petrzilek ‘338 discloses wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere ([0083-0084]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the housing of Vilc ‘844 as modified by Miyamoto ‘838 to have a gaseous atmosphere interior cavity as taught by Petrzilek ‘338 to selectively control of the atmosphere and thus minimize moisture.  Furthermore, Petrzilek ‘338 recognizes a gaseous atmosphere interior cavity housing as an alternative to a resinous encapsulated housing.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848